                  Case 1:10-cr-00948-PKC Document 42 Filed 05/10/19 Page 1 of 1


                                           Lrrrvrl.tv, Asorrn & GrorpLLA, r,trP
                                                  666 FIFTII AVENUE - 17TE FLOOE'
                                                        NE.wYORK,NYlOlOS
                                                                                                    WRITER'S CELL PHONE
RICHARD M ASCHE                                        TELEPHONE   (212) aO9-4500
RUSSELL M. GIOIELLA                                                                                 (e17) 414-69s1
JACK T. LITMAN ile76-20ro)                                                                                WRITER'S EMAIL

                                                                                                  rmg@lagnyc-,E-q-m




                                                               May 10,2019




     BY EMAIL (castelnysdchambers@nysd.uscourts.gov)

     Honorable P. Kevin Castel
     United States District Courl
     Southern District of New York
     500 Pearl Street
     New York. New                 York   10007

                         Re:            United States v. Seggerman
                                        Case No. 10 CR 948 (PKC)

     Dear Judge Castel:

                             Further to our recent letter e-mailed a few rninutes ago,     I was finally able to
     access the updated Pre-Sentence Investigation Report and thus,                  we will be able to file our
     Presentence Memorandum on Mondav.

                   Again, we thank the Court for its consideration                  of this matter and regret any
     inconvenience this has caused to the Courl or its staff.


                                                               Respectfully submitted,




     RMG:lcl

     cc by   email:          AUSA Andrew Dember
                             Andrew.Dember@usdoj gov     .




     DOCH 3t24307 vl   -51   l0l   19
